Citation Nr: 1702306	
Decision Date: 01/27/17    Archive Date: 02/09/17

DOCKET NO.  12-28 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for chronic atypical left chest pain for the purpose of retroactive benefits as a result of exposed to herbicides.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Yoo, Counsel






INTRODUCTION

The Veteran served on active duty in the United States Army from June 1970 to August 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the San Diego, California, Department of Veterans Affairs (VA) Regional Office (RO), and has been subsequently transferred to the Montgomery, Alabama, RO.

This appeal was processed using the Veterans Benefits Management System and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDING OF FACT

In October 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran of his desire to withdraw the appeal pertaining to his claim of entitlement to service connection for a chronic atypical left chest pain for the purpose of retroactive benefits as a result of exposed to herbicides.


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's substantive appeal from the denial of service connection for a chronic atypical left chest pain for the purpose of retroactive benefits as a result of exposed to herbicides have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his/her authorized representative.  38 C.F.R. § 20.204.

In an October 2016 statement, the Veteran stated he wished to withdraw his appeal for entitlement to service connection for a chronic atypical left chest pain for the purpose of retroactive benefits as a result of exposed to herbicides.  Thus, there remain no allegations of errors of fact or law for appellate consideration with respect to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal on this matter, and this issue is dismissed.


ORDER

The appeal as to the issue of entitlement to service connection for a chronic atypical left chest pain for the purpose of retroactive benefits as a result of exposed to herbicides is dismissed.

____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


